Citation Nr: 1214229	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for chronic dental problems.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for chronic fatigue, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder, claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for memory loss, claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for pain and swelling in joints, arms and legs, claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for skin rashes, claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for nerve problems with shaking and uncontrollable hands, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to November 1983 and from November 1986 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied service connection for PTSD, allergies, chronic problems with teeth, a low back disability, chronic fatigue, a sleep disorder, memory loss, pain and swelling in the joints, skin rashes and nerve problems with shaking and uncontrollable hands.

In December 2011, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

In expanding the claim on appeal to encompass a psychiatric disability other than PTSD, the Board is also cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran asserts that he has been diagnosed with PTSD and there is also evidence of a diagnoses of an anxiety disorder not otherwise specified (NOS) and depression.  Hence, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  

The issues of entitlement to service connection for chronic dental problems and a low back disability and service connection for chronic fatigue, a sleep disorder, memory loss, pain and swelling in the joints, skin rashes and nerve problems with shaking and uncontrollable hands all claimed as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  An acquired psychiatric disorder other than PTSD was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

3.  The Veteran does not have a current allergies disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  An allergies disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a February 2006 letter, prior to the date of the issuance of the appealed July 2006 rating decision.  The February 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, and the Veteran's June 2006 and June 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf as well as his hearing testimony.  

The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 




Service Connection Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Laws and Regulations for PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Factual Background and Analysis

The Veteran claims that he has an acquired psychiatric disability to include PTSD as a result of his service in the Persian Gulf.  Specifically, in an October 2005 stressor statement, the Veteran claimed that where he was stationed was constantly under threat of SCUD missile attacks.

The Veteran's service treatment records are negative for complaints or treatments regarding an acquired psychiatric disability.

A September 2003 PTSD screen was negative.

An August 2007 PTSD screen was negative.

An October 2007 VA psychiatry note reported that the Veteran had been on Paroxetine for 10 years with good results.  The diagnosis was PTSD.

A December 2008 private treatment note listed anxiety/depression amongst the Veteran's chronic problems.

The Veteran underwent a VA examination for PTSD in June 2011.  The Veteran reported that during his time in service during the Gulf War, he feared for his life.  The examiner noted that the Veteran did not endorse any other mental health issues other than being mean which was not a problem when he was on his medication.  It was noted that the Veteran was currently being treated at the VA health care system where he received a diagnosis of PTSD in October 2007.  It was also noted that he was screened for PTSD in August 2007 with negative results.  The diagnosis was anxiety disorder NOS in full remission with medication.  A Global Assessment Functioning (GAF) score of 75 was assessed.  The examiner noted that the Veteran's only presenting complaint was one of "being mean" with no specific instances that would meet the criteria of intermittent explosive disorder.  He stated that with medication he is fine and it appears that he is therefore in full remission on continuous medication.  The examiner opined that the Veteran did not endorse symptoms meeting the criteria for PTSD nor by history and medical record documentation did not show symptoms that meet the criteria for such a diagnosis.  Noting that the Veteran did not begin treatment for his anxiety until some 14 years after his discharge from the service, the examiner opined that his anxiety disorder was not due to or caused by his military experience.

An August 2010 VA treatment report assessed the Veteran with anxiety NOS, rule out (r/o) PTSD.

As noted, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the persuasive medical evidence demonstrates that the Veteran does not currently have a diagnosis of PTSD.  While an October 2007 VA treatment note demonstrated a diagnosis of PTSD, September 2003 and August 2007 PTSD screens were negative.  Additionally the June 2011 VA examiner did not diagnose the Veteran with PTSD and no subsequent treatment demonstrates a diagnosis of PTSD.

The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board has afforded more weight to the June 2011 VA examiner's opinion, than to the opinion of the October 2007 VA treatment note.  The VA examiner had the opportunity to review the claims file and to conduct a personal examination of the Veteran.  In addition, the examiner provided an in-depth analysis of the Veteran's mental status; specifically cited DSM-IV criteria; and explained in detail why the criteria for a diagnosis of PTSD were not met. 

There is no indication that the October 2007 diagnosis of PTSD was in accordance with 38 C.F.R. § 4.125(a).  While statements from the Veteran reflect his continued assertion that he has PTSD, none of the medical evidence supports his opinion, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.

Regarding an acquired psychiatric disorder other than PTSD, the Board notes that if psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an acquired psychiatric disorder, such as anxiety disorder NOS and depression, had its onset in service.  

As noted above, the Veteran's service treatment records are negative for treatment or complaints related to an acquired psychiatric disability and there are no clinical findings or diagnoses of an anxiety disorder, depression or any psychiatric disability during service or for several years thereafter.  

The first documented medical evidence of a psychiatric disorder is in the December 2008 private treatment record-over 13 years after military service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current psychiatric disability and the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the psychiatric disabilities weighs against the claim.  As indicated above, the June 2011 VA examiner stated that the Veteran did not have a chronic psychiatric disability that had its onset in military service or was related to his complaints of depression and tension in service.  The examiner again noted that the Veteran did not begin treatment for his anxiety until some 14 years after his discharge from the service and therefore his anxiety disorder was not due to or caused by his military experience.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran or his representative have not presented or identified any such existing medical evidence or opinion.  

In sum, there is no medical evidence or opinion even suggesting a relationship between an anxiety disorder NOS (or any other psychiatric disorder) and military service, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  Furthermore, there is no evidence that psychosis was manifested in the first post service year (so as to trigger application of presumptive provisions in 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 for such chronic disease).  

In summary, the Veteran asserts that he has an acquired psychiatric disability to include PTSD that is related to his service.  However, considering the record, to include statements and testimony made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for an acquired psychiatric disability to include PTSD, and thus the criteria for service connection have not been met.

B.  Entitlement to service connection for allergies.

The Veteran claims that he has a current allergy disability that is related to his service.  He testified that he is allergic to animal dander and "something in the dirt" as well as various medications.  He stated that he was not administered allergy tests while in service but did have symptoms in service.  He did not receive treatment for his allergies in service because his mission "always came first".

The Veteran's service treatment records are negative for treatment or complaints of allergies.  

The Veteran underwent a VA examination in June 2006.  The Veteran reported that he believed that he was allergic to dust and dander.  At this visit, he reported no symptoms of allergies or rashes and no treatment for allergies or rashes.  The examiner concluded that no clinically significant allergy or allergic reaction was identified at this visit.

The Board finds that the Veteran's claim for entitlement to service connection for allergies must be denied.  The Veteran's service treatment records are completely negative for complaints, treatments or diagnoses of allergies.  Further, the Veteran has not been shown to have a current allergy disability as the post-service record is completely negative for any clinical evidence of an allergy disability.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, supra.  Consequently, service connection for an allergy disability is denied because the medical evidence fails to establish the Veteran has a current allergy disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed acquired psychiatric disorder to include PTSD and allergy disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between his current claimed acquired psychiatric disorder to include PTSD and allergy disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.

Entitlement to service connection for allergies is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for a dental disability, the Veteran contends that during service, he was prescribed Tetracycline for his skin condition which resulted in the decay of his teeth.  Service treatment records demonstrate that the Veteran was repeatedly prescribed Tetracycline during service for his skin condition.  His August 1983 separation examination for his period of active duty noted mild periodontal disease.  A November 1993 treatment note reported that the Veteran had a history of swelling in his mouth.

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2011).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).  The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2011). 

In this instance, VA treatment records demonstrate that the Veteran has a current diagnosis of tooth decay while service treatment records note that he was treated with Tetracycline during his service.  While there is no current evidence suggesting actual dental trauma from service, further development should be undertaken to determine if there is evidence of a dental condition for which disability compensation may be provided which resulted from the Veteran's prescribed Tetracycline during service.  Thus, a remand is required so that a VA dental examination can be conducted.

Regarding the Veteran's low back disability, the Board notes that an August 1983 treatment note reported low back pain.  Additionally, his August 1983 separation examination for his period of active duty noted scoliosis.  October 2011 x-rays demonstrate spondylosis and moderate degenerative disc disease of the lumbar spine.

The Veteran underwent a VA examination in June 2006 which provided a diagnosis of a low back strain.  However, no etiology was given.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a back disability and that further medical examination and opinions in connection with this claim is warranted.  Additionally, as the record demonstrates that the Veteran had been diagnosed with scoliosis prior to his second period of active duty, an examiner should provide an opinion as to whether any back condition preexisted his service and was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, the RO should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any current low back disability, to include whether any preexisting scoliosis underwent a permanent worsening during the Veteran's second period of active duty beyond its natural progression. 

Regarding the Veteran's claim for a skin disability as due to an undiagnosed illness, the Veteran's service treatment records demonstrate that he was treated on multiple occasions during service for acne and other skin diseases.  The Veteran underwent a June 2006 VA Gulf War examination where the examiner determined that the Veteran's skin examination was normal.  

However, an August 2007 VA treatment note indicated that the Veteran had active acne.

Additionally, regarding the Veteran's claims for chronic fatigue, a sleep disorder, memory loss, pain and swelling in the joints, skin rashes and nerve problems with shaking and uncontrollable hands as due to an undiagnosed illness, the June 2006 VA examiner noted that the Veteran claimed that he was exposed to Sarin gas.  The examiner determined that there was no diagnosis of chronic fatigue, there was no clinically significant memory loss, the Veteran had insomnia that required no specific treatment, he had tension headaches, his joint examination was normal and no tremors were noted.  The examiner concluded that "no undiagnosed symptoms requiring further evaluation were identified".  No further explanation or rationale was provided by the VA examiner for his negative nexus opinion. 

However, as noted above, since the examination, the Veteran has been diagnosed with the current conditions of degenerative disc disease of the spine spondylosis and acne.

Although the examination report indicates that the Veteran's claims file was reviewed, there is no discussion by the examiner of the Veteran's in-service diagnosis and treatment for skin disorders in relation to his claims for a current skin disorder.  Regarding his other claimed conditions, the VA examiner also does not address the Veteran's potential exposure to various solvents, fuels, oils, and greases during his service in the Persian Gulf, nor does he provide an explanation as to what relationship, if any, such substances might have to the Veteran's current claimed disorders.  Similarly, he did not in any way provide a rationale as to why no undiagnosed symptoms requiring further evaluation were identified including as due to the Veteran's service in the Persian Gulf War. 

In view of the foregoing, the Board finds that the opinions and conclusions rendered in the June 2006 VA examination report are insufficient to permit the Board to make a determination as to the nature and etiology of the Veteran's disorders claimed as due to an undiagnosed illness.  Under the circumstances, after efforts have been made to obtain and associate with the claims file any records of treatment, the Veteran should be scheduled for a new VA Persian Gulf War examination.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled to undergo a VA dental examination.  The Veteran's claims folder and a copy of this REMAND should be provided to the examiner for review prior to completion of the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail. 

The VA examiner should identify the Veteran's current dental disabilities and should specifically indicate whether the Veteran has loss of teeth due to trauma or disease.  The examiner should also render an opinion, based on the entire medical history, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed dental disabilities are a result of an incident in service, to include as secondary to prescribed Tetracycline during his service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his back disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability had its onset in or is otherwise related to the Veteran's period of active duty.  

In rendering the requested opinion, the examiner should specifically address: (a) whether any scoliosis clearly and unmistakably preexisted the Veteran's entrance into service from November 1986 to June 1995; if so, (b) whether the back clearly and unmistakably did not increase in severity in service beyond the natural progress of the condition (representing a permanent worsening of such disorder).    

4.  The Veteran should be afforded a VA examination, with an appropriate examiner, to determine the etiology of his claimed chronic fatigue, sleep disorder, memory loss, pain and swelling in the joints, skin rashes and nerve problems with shaking and uncontrollable hands all claimed as due to an undiagnosed illness disabilities.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has an chronic fatigue, sleep, memory loss, pain and swelling in the joints, skin rashes or nerve problems with shaking and uncontrollable hands disorder that is due to an undiagnosed illness that has resulted from his service during in the Southwest Asia theater of operations during the Persian Gulf War.  The VA examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a current chronic fatigue, sleep, memory loss, pain and swelling in the joints, skin rashes or nerve problems with shaking and uncontrollable hands disability that is related to any injury or illness incurred during his active duty service. 

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination and from the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report. 

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


